DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Norio et al (JP Pub No JPS594537, cited by the applicant).
Regarding claim 1, Norio discloses a sheet separation device comprising:
a feed roller (5) to transport a sheet-type medium in a withdrawing direction of the sheet-type medium;
a separating member (6) to separate a plurality of sheet-type media transported between the feed roller and separating member, the separating member to move to
a first contact point to form an upstream contact surface on the feed roller between the separating member and the feed roller within an upstream region, and 
a second contact point to form a downstream contact surface on the feed roller between the separating member and the feed roller within a downstream region separate apart from the upstream region at a downstream side of the first contact point in the withdrawing direction; and
an elastic member (K1/K2) to apply an elastic force to allow the separating member to move to press the feed roller, 
wherein the separating member is to:
move to the first contact point on the feed roller, causing a first normal force normal to the upstream contact surface of the feed roller at the first contact point in a first normal force direction toward the center of the feed roller, and 
move away from the first contact point along a circumferential direction of the feed roller to the second contact point on the feed roller, causing a second normal force greater than the first normal force, the second normal force normal to the downstream contact surface of the feed roller at the second contact point in a second normal force direction different from the first normal force direction, toward the center of the feed roller (e.g. shown in figure 1, and see final paragraph on page 6 through the first paragraph of page 7 of the provided translation).

Regarding claim 2, Norio discloses the elastic member includes first (K1) and second elastic members (K2), the first elastic member to apply a first elastic force in a first direction of the separating member to allow the separating member to contact the feed roller at the first or second contact points; and the second elastic member to apply a second elastic force in a second direction to cause movement of the separating member to the first contact point from the second contact point.
Regarding claim 3, Norio discloses a holder (7) to support the separating member and be rotatable (about 8); and a hinge (10) to rotatably support the holder and to be movable by the first elastic force to enable the separating member to move between the first and the second contact points.
Regarding claim 4, Norio discloses a second angle formed between a line through the second contact point and a center of the feed roller and a line through the second contact point and the hinge when the separating member is at the second contact point is greater than a first angle formed between a line through the first contact point and the center of the feed roller and a line through the first contact point and the hinge when the separating member is at the first contact point (e.g. the first contact point being the phantom lines and the second contact point being the solid line).
Regarding claim 5, Norio discloses a guide member to guide a bottom side of the plurality of sheet-type media transported between the feed roller and the separating member, and move along with the separating member (e.g. right-most part of holder 7).
Regarding claim 6, Norio discloses the guide member is coupled to the holder (shown in figure 1).
Regarding claim 7, Norio discloses the first elastic member applies the first elastic force to the holder so that the holder rotates in a direction to allow the separating member to contact the feed roller at the first or second contact points (e.g. since both elastic members function to apply the force to the holder).
Regarding claim 8, Norio discloses a link (9) to which the hinge is coupled; and a rotation shaft (shaft 10 of hinge) to rotatably support the link.
Regarding claim 9, Norio discloses the second elastic member is to apply the second elastic force to the link (since both elastic members provide force to the link).
Regarding claim 10, Norio discloses the second elastic member includes an elastic frame to support the hinge (e.g. the support for K1).
Regarding claim 11, Norio discloses the elastic frame extends in a length direction of the feed roller (shown in figure 1).
Regarding claim 14, Norio discloses the separating member includes a retard pad (shown in figure 1).

Regarding claim 15, Norio discloses a sheet separation device, comprising:
a feed roller (5) to transport a sheet-type medium in a withdrawing direction of the sheet- type medium; and
a separating member (6) to separate a plurality of sheet-type media transported between the feed roller and the separating member,
the separating member to:
move to a first contact point, among a plurality of contact points on the feed roller along the withdrawing direction, to form an upstream contact surface on the feed roller between the separating member and the feed roller within an upstream region, causing a fires normal force normal to the upstream contact surface of the feed roller at the first contact point in a first normal force direction toward the center of the feed roller, and 
 move away from the first contact point along a circumferential direction of the feed roller to a second contact point among the plurality of contact points on the feed roller, to form a downstream contact surface on the feed roller between the separating member and the feed roller within a downstream region separate apart from the upstream region, causing a second normal force normal to the downstream contact surface of the feed roller at the second contact point in the second normal force direction different from the first normal force direction, toward the center of the feed roller (as shown in figure 1, and see final paragraph on page 6 through the first paragraph of page 7 of the provided translation).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Norio et al, in view of Miki (US Pat No 6,631,899).
Regarding claim 12, it is noted that Norio fails to disclose the separation member comprises a roller with a torque limiter.  However, Miki discloses interchangeable roller (2) or pad to be used wherein a roller is used with a torque limiter (see column 3, lines 10-25). It would have been obvious to one having ordinary skill in the art to have modified the pad taught by Norio with a roller and torque limiter since the use of a pad and torque limiter are both well-known methods of separating sheets from one another (e.g. obvious to try with limited, predictable results).
Regarding claim 13, Miki discloses a driving member (2a) to transfer a torque in a direction opposite to the withdrawing direction.

Response to Arguments
Applicant's arguments filed 4/28/22 have been fully considered but they are not persuasive.
In response to the applicant’s amendment that Norio fails to disclose the upstream and downstream contact points; As per previous response to arguments, Norio’s separation member CANNOT move linearly as the applicant’s arguments have previously stated.  The nature of the linkage member taught by Norio requires pivotal movement of the separation member.  The upstream contact surface is considered to be the contact surface between he separation member and feed roller at the upstream position of the separation member and the downstream contact surface is considered to be the downstream contact position between the separation member and the feed roller.  Since the separation member is required to pivot and cannot be at the same contact angle at both positions, they form separate contact surfaces as recited in the claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Cicchino whose telephone number is (571)270-1954. The examiner can normally be reached Monday-Friday, 8:30AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Patrick Cicchino/Primary Examiner, Art Unit 3619